                           IN THE UNITED STATES DISTRICTCOURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


 WILLIAM C. SHEHAN, JR., ET AL.,
                        Plaintiff,
     v.                                                       Case No.: 1:20-cv-500
                                                              Chief Judge Algenon L. Marbley

 UNITED STATES DEPARTMENT OF
 JUSTICE, ET AL.,
                        Defendant.


                                                  ORDER

              The Clerk of Court is hereby directed to transfer the above-captioned matter from

      the docket of Honorable Timothy S. Black to the undersigned.


              IT IS SO ORDERED.


Date: July 13, 2020                                  ____________________________________
                                                     __________
                                                     __      ____
                                                             ___ ______
                                                                     _ __
                                                                       _________
                                                                              _ ________
                                                                                      __
                                                                                      __
                                                     Honorable
                                                     Honorabble Algenonn L
                                                                         L.. M
                                                                             Marbley
                                                                              arbbley
                                                     Chief Judge United States District Court
